DETAILED ACTION

Applicant’s response filed on 01/06/2022 has been fully considered. Claims 1-9 and 12 are pending. Claims 6-9 are withdrawn. Claims 10-11 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fu (US 2015/0299457 A1).
Regarding claim 1, Fu teaches a curable thermoset epoxy resin composition comprising [0012] at least one flame retardant [0077] that is triglycidyl phosphate [0081], which reads on a resin composition comprising (B) an epoxy additive in the form of a compound containing 3 epoxy groups per molecule, containing at least one element that is phosphorus, and having a molecular weight of 266.18, wherein the epoxy additive is a compound having the formula (9): XAm-XB (9) wherein m is an integer of 3, XA is a monovalent organic group having at least one epoxy group, XB is a group that is 
    PNG
    media_image1.png
    62
    102
    media_image1.png
    Greyscale
. Fu teaches that the curable thermoset epoxy resin composition [0012] optionally further comprises at least one catalyst [0072] that is a cationic photoinitiator [0073], which optionally reads on wherein the resin composition is a photosensitive resin composition as claimed. Fu teaches that the curable thermoset epoxy resin composition further comprises [0012] at least one hardener [0015] that is optionally a phenol-formaldehyde resin, a cresol novolac, a phenolic-terminated epoxy resin [0051], a phenol-novolac resin, a cresol-novolac resin [0052], a novolac, phenol novolac, bisphenol A novolac, hydroquinone novolac, resorcinol novolac, or naphthol novolac [0053], which optionally reads on the photosensitive resin composition further comprising (A) a resin having a phenolic hydroxyl group as claimed. Fu teaches that the amount of curing agent is in the range of from about 0.5 wt % to about 50 wt %, based on the total weight of the composition [0058], that the flame retardant (FR) component is present in the curable resin composition at a concentration that provides a balance of properties to the resulting composite made from the curable composition, such as for example the composite’s thermal, mechanical, and thermomechanical properties [0079], that for example, the concentration of a flame retardant (FR) component generally is sufficient to allow the composite to satisfy at least a V-2 rating as determined by UL 94 test, at least V-1 rating as determined by UL 94 test, or at least a V-0 rating as determined by UL 94 test [0079], that the curable thermoset epoxy resin composition further comprises [0012] at least one epoxy resin [0013], that the epoxy resin concentration ranges from about 2 wt % to about 60 wt %, based on the total weight of the composition [0038], that the curable thermoset epoxy resin composition further comprises [0012] at least one toughening agent [0014], that the amount of toughening agent ranges generally from about 0.1 wt % to about 30 wt %, based on the total weight of the curable composition [0049], that the curable thermoset epoxy resin composition further comprises [0012] at least one filler [0016], that the concentration of the total filler present in the curable composition is from greater than about 35 wt % to about 90 wt, based on the weight of the total composition [0070], and that the concentration of the curing catalyst is less than about 3 wt % or from about 0.005 wt % to about 3 wt %, based on the total weight of the curable composition [0076], which means that the amount of Fu’s at least one flame retardant that is triglycidyl phosphate is up to 100% - 0.5% - 2% - 0.1% - 35% = 62.4 wt %, based on the total weight of the composition, which means that the amount of Fu’s at least one flame retardant that is triglycidyl phosphate is up to 62.4% / 0.5% * 100 = 12,480 parts by weight per 100 parts by weight of Fu’s at least one hardener that is optionally a phenol-formaldehyde resin, a cresol novolac, a phenolic-terminated epoxy resin, a phenol-novolac resin, a cresol-novolac resin, a novolac, phenol novolac, bisphenol A novolac, hydroquinone novolac, resorcinol novolac, or naphthol novolac, which reads on the epoxy additive (B) being present in an amount of up to 12,480 parts by weight per 100 parts by weight of the resin (A).
Fu does not teach a specific embodiment wherein the resin composition is a photosensitive resin composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fu’s at least one catalyst that is a cationic photoinitiator to modify Fu’s curable thermoset epoxy resin composition, which would read on wherein the resin composition is a photosensitive resin composition as claimed. One of ordinary skill in the art would have been motivated to do so because Fu teaches that the at least one catalyst [0072] that is a cationic photoinitiator [0073] is beneficial for facilitating a reaction of an epoxy resin compound with a curing agent [0072] that are present in the curable thermoset epoxy resin composition [0012, 0013, 0015], and because it would have been beneficial for providing Fu’s curable thermosetting epoxy resin composition with the ability to be cured when exposed to ultraviolet light.
Fu does not teach a specific embodiment of the photosensitive resin composition further comprising (A) a resin having a phenolic hydroxyl group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Fu’s phenol-formaldehyde resin, cresol novolac, phenolic-terminated epoxy resin, phenol-novolac resin, cresol-novolac resin, novolac, phenol novolac, bisphenol A novolac, hydroquinone novolac, resorcinol novolac, or naphthol novolac as Fu’s at least one hardener, which would read on the photosensitive resin composition further comprising (A) a resin having a phenolic hydroxyl group as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable thermoset epoxy resin composition with similar curability, hardenability, and/or cross-linkability because Fu teaches that the curable thermoset epoxy resin composition comprises [0012] the at least one hardener [0015], and that the hardener, also referred to as a curing agent or cross-linking agent, is optionally a phenol-formaldehyde resin, a cresol novolac, a phenolic-terminated epoxy resin [0051], a phenol-novolac resin, a cresol-novolac resin [0052], a novolac, phenol novolac, bisphenol A novolac, hydroquinone novolac, resorcinol novolac, or naphthol novolac [0053]. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143).
Fu does not teach with sufficient specificity the epoxy additive (B) being present in an amount of 0.1 to 18 parts by weight per 100 parts by weight of the resin (A). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Fu’s at least one flame retardant that is triglycidyl phosphate to be from 0.1 to 18 parts by weight per 100 parts by weight of Fu’s at least one hardener that is a phenol-formaldehyde resin, a cresol novolac, a phenolic-terminated epoxy resin, a phenol-novolac resin, a cresol-novolac resin, a novolac, phenol novolac, bisphenol A novolac, hydroquinone novolac, resorcinol novolac, or naphthol novolac, which would read on the epoxy additive (B) being present in an amount of 0.1 to 18 parts by weight per 100 parts by weight of the resin (A) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing flame retarding properties, thermal properties, mechanical properties, and/or thermomechanical properties of Fu’s curable thermoset epoxy resin composition because Fu teaches that the flame retardant (FR) component is present in the curable resin composition at a concentration that provides a balance of properties to the resulting composite made from the curable composition, such as for example the composite’s thermal, mechanical, and thermomechanical properties [0079], that for example, the concentration of a flame retardant (FR) component generally is sufficient to allow the composite to satisfy at least a V-2 rating as determined by UL 94 test, at least V-1 rating as determined by UL 94 test, or at least a V-0 rating as determined by UL 94 test [0079], that the amount of curing agent is in the range of from about 0.5 wt % to about 50 wt %, based on the total weight of the composition [0058], that above and below the aforementioned concentration of curing agent, the high Tg and improved mechanical properties of the resulting cured epoxy resin composition made from the curable composition may not be realized [0058], that the epoxy resin concentration ranges from about 2 wt % to about 60 wt %, based on the total weight of the composition [0038], that the amount of toughening agent ranges generally from about 0.1 wt % to about 30 wt %, based on the total weight of the curable composition [0049], that the concentration of the total filler present in the curable composition is from greater than about 35 wt % to about 90 wt, based on the weight of the total composition [0070], and that the concentration of the curing catalyst is less than about 3 wt % or from about 0.005 wt % to about 3 wt %, based on the total weight of the curable composition [0076], which means that the amount of Fu’s at least one flame retardant that is triglycidyl phosphate in parts by weight per 100 parts by weight of Fu’s at least one hardener that is a phenol-formaldehyde resin, a cresol novolac, a phenolic-terminated epoxy resin, a phenol-novolac resin, a cresol-novolac resin, a novolac, phenol novolac, bisphenol A novolac, hydroquinone novolac, resorcinol novolac, or naphthol novolac would have affected flame retarding properties, thermal properties, mechanical properties, and/or thermomechanical properties of Fu’s curable thermoset epoxy resin composition.
Regarding claim 2, Fu teaches that at least one hardener [0015] is optionally a phenolic-terminated epoxy resin [0051], which optionally reads on wherein the resin (A) is at least one member that is epoxy resins as claimed.
Fu does not teach a specific embodiment wherein the resin (A) is at least one member selected from the group consisting of polybenzoxazole, polyimide, epoxy resins, and silicone-modified resins of the foregoing. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Fu’s phenolic-terminated epoxy resin as Fu’s at least one hardener, which would read on wherein the resin (A) is at least one member that is epoxy resins as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable thermoset epoxy resin composition with similar curability, hardenability, and/or cross-linkability because Fu teaches that the curable thermoset epoxy resin composition comprises [0012] the at least one hardener [0015], and that the hardener, also referred to as a curing agent or cross-linking agent, is optionally a phenolic-terminated epoxy resin [0051]. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143).
Regarding claim 3, Fu teaches that the curable thermoset epoxy resin composition comprises [0012] at least one hardener [0015], which reads on the composition of claim 1, further comprising (C) a crosslinker as claimed. Fu teaches that the curable thermoset epoxy resin composition further comprises [0012] at least one epoxy resin [0013] that is optionally an oligomer of bisphenol A diglycidyl ether [0036], which optionally reads on the photosensitive resin composition further comprising (A) a resin having a phenolic hydroxyl group as claimed. Fu teaches that the flame retardant (FR) component is present in the curable resin composition at a concentration that provides a balance of properties to the resulting composite made from the curable composition, such as for example the composite’s thermal, mechanical, and thermomechanical properties [0079], that for example, the concentration of a flame retardant (FR) component generally is sufficient to allow the composite to satisfy at least a V-2 rating as determined by UL 94 test, at least V-1 rating as determined by UL 94 test, or at least a V-0 rating as determined by UL 94 test [0079], that the epoxy resin concentration ranges from about 2 wt % to about 60 wt %, based on the total weight of the composition [0038], that the amount of curing agent is in the range of from about 0.5 wt % to about 50 wt %, based on the total weight of the composition [0058], that the curable thermoset epoxy resin composition further comprises [0012] at least one toughening agent [0014], that the amount of toughening agent ranges generally from about 0.1 wt % to about 30 wt %, based on the total weight of the curable composition [0049], that the curable thermoset epoxy resin composition further comprises [0012] at least one filler [0016], that the concentration of the total filler present in the curable composition is from greater than about 35 wt % to about 90 wt, based on the weight of the total composition [0070], and that the concentration of the curing catalyst is less than about 3 wt % or from about 0.005 wt % to about 3 wt %, based on the total weight of the curable composition [0076], which means that the amount of Fu’s at least one flame retardant that is triglycidyl phosphate is up to 100% - 0.5% - 2% - 0.1% - 35% = 62.4 wt %, based on the total weight of the composition, which means that the amount of Fu’s at least one flame retardant that is triglycidyl phosphate is up to 62.4% / 2% * 100 = 3,120 parts by weight per 100 parts by weight of Fu’s at least one epoxy resin that is optionally an oligomer of bisphenol A diglycidyl ether, which reads on the epoxy additive (B) being present in an amount of up to 3,120 parts by weight per 100 parts by weight of the resin (A).
Fu does not teach a specific embodiment of the photosensitive resin composition further comprising (A) a resin having a phenolic hydroxyl group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Fu’s oligomer of bisphenol A diglycidyl ether as Fu’s at least one epoxy resin, which would read on the photosensitive resin composition further comprising (A) a resin having a phenolic hydroxyl group as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable thermoset epoxy resin composition with similar curability because Fu teaches that the curable thermoset epoxy resin composition comprises [0012] at least one epoxy resin [0013] that is optionally an oligomer of bisphenol A diglycidyl ether [0036]. Examples of rationales that may support a conclusion of obviousness include: "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143).
Fu does not teach with sufficient specificity the epoxy additive (B) being present in an amount of 0.1 to 18 parts by weight per 100 parts by weight of the resin (A). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Fu’s at least one flame retardant that is triglycidyl phosphate to be from 0.1 to 18 parts by weight per 100 parts by weight of Fu’s at least one epoxy resin that is an oligomer of bisphenol A diglycidyl ether, which would read on the epoxy additive (B) being present in an amount of 0.1 to 18 parts by weight per 100 parts by weight of the resin (A) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing flame retarding properties, thermal properties, mechanical properties, and/or thermomechanical properties of Fu’s curable thermoset epoxy resin composition because Fu teaches that the flame retardant (FR) component is present in the curable resin composition at a concentration that provides a balance of properties to the resulting composite made from the curable composition, such as for example the composite’s thermal, mechanical, and thermomechanical properties [0079], that for example, the concentration of a flame retardant (FR) component generally is sufficient to allow the composite to satisfy at least a V-2 rating as determined by UL 94 test, at least V-1 rating as determined by UL 94 test, or at least a V-0 rating as determined by UL 94 test [0079], that the curable thermoset epoxy resin composition comprises [0012] at least one epoxy resin [0013] that is optionally an oligomer of bisphenol A diglycidyl ether [0036], that the epoxy resin concentration ranges from about 2 wt % to about 60 wt %, based on the total weight of the composition [0038], that the concentration of the epoxy resin depends on the hardener used with the epoxy [0038], that the amount of curing agent is in the range of from about 0.5 wt % to about 50 wt %, based on the total weight of the composition [0058], that the curable thermoset epoxy resin composition further comprises [0012] at least one toughening agent [0014], that the amount of toughening agent ranges generally from about 0.1 wt % to about 30 wt %, based on the total weight of the curable composition [0049], that the curable thermoset epoxy resin composition further comprises [0012] at least one filler [0016], that the concentration of the total filler present in the curable composition is from greater than about 35 wt % to about 90 wt, based on the weight of the total composition [0070], and that the concentration of the curing catalyst is less than about 3 wt % or from about 0.005 wt % to about 3 wt %, based on the total weight of the curable composition [0076], which means that the amount of Fu’s at least one flame retardant that is triglycidyl phosphate in parts by weight per 100 parts by weight of Fu’s at least one epoxy resin that is an oligomer of bisphenol A diglycidyl ether would have affected flame retarding properties, thermal properties, mechanical properties, and/or thermomechanical properties of Fu’s curable thermoset epoxy resin composition.
Regarding claim 4, Fu teaches that the curable thermoset epoxy resin composition [0012] optionally further comprises at least one catalyst [0072] that is a cationic photoinitiator that is a diaryliodonium salt, a triarylsulfonium salt, or a mixture thereof [0073], which optionally reads on the composition of claim 1 further comprising (D) a photoacid generator as claimed.
Fu does not teach a specific embodiment of the composition of claim 1, further comprising (D) a photoacid generator. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fu’s at least one catalyst that is a cationic photoinitiator that is a diaryliodonium salt, a triarylsulfonium salt, or a mixture thereof to modify Fu’s curable thermoset epoxy resin composition, which would read on the composition of claim 1 further comprising (D) a photoacid generator as claimed. One of ordinary skill in the art would have been motivated to do so because Fu teaches that the at least one catalyst [0072] that is a cationic photoinitiator that is a diaryliodonium salt, a triarylsulfonium salt, or a mixture thereof [0073] is beneficial for facilitating a reaction of an epoxy resin compound with a curing agent [0072] that are present in the curable thermoset epoxy resin composition [0012, 0013, 0015], and because it would have been beneficial for providing Fu’s curable thermosetting epoxy resin composition with the ability to be cured when exposed to ultraviolet light.
Regarding claim 5, Fu teaches that the curable thermoset epoxy resin composition [0012] optionally further comprises a solvent [0084] that is an inert organic solvent [0086], which optionally reads on the composition of claim 1, further comprising (E) an organic solvent as claimed.
Fu does not teach a specific embodiment of the composition of claim 1, further comprising (E) an organic solvent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Fu’s inert organic solvent to modify Fu’s curable thermoset epoxy resin composition, which would read on the composition of claim 1, further comprising (E) an organic solvent as claimed. One of ordinary skill in the art would have been motivated to do so because Fu teaches that the curable thermoset epoxy resin composition [0012] optionally further comprises a solvent [0084] that is an inert organic solvent [0086], and that the inorganic organic solvent may be added to the composition during mixing or prior to mixing in preparation of the epoxy resin composition [0086], which would have been beneficial for improving processability of Fu’s curable thermoset epoxy resin composition.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Fu does not teach that XA is a group selected from the group consisting of the following formulae: 
    PNG
    media_image2.png
    481
    567
    media_image2.png
    Greyscale
 as claimed. The prior art of record do not teach or suggest an epoxy additive (B) that is a compound having the formula (9): XAm-XB (9) wherein XA is a group selected from the claimed group.

Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that the claimed amount of epoxy additive (B) relative to claimed resin (A) is not recognized as a result-effective variable because Fu teaches obtaining certain results merely by adding a certain amount of flame retardant to the entire curable resin composition, Fu does not mention obtaining certain results by adding an amount of flame retardant relative to the hardener, and thus, Fu does not recognize that the claimed amount of component (B) relative to the claimed amount of component (A) is a result-effective variable (p. 2-3), Fu recognizes that the concentration of the at least one flame retardant that is triglycidyl phosphate is a result-effective variable because Fu teaches that the flame retardant (FR) component is present in the curable resin composition at a concentration that provides a balance of properties to the resulting composite made from the curable composition, such as for example the composite’s thermal, mechanical, and thermomechanical properties [0079], and that for example, the concentration of a flame retardant (FR) component generally is sufficient to allow the composite to satisfy at least a V-2 rating as determined by UL 94 test, at least V-1 rating as determined by UL 94 test, or at least a V-0 rating as determined by UL 94 test [0079]. Fu also recognizes that the amount of the at least one hardener that is a phenol-formaldehyde resin, a cresol novolac, a phenolic-terminated epoxy resin, a phenol-novolac resin, a cresol-novolac resin, a novolac, phenol novolac, bisphenol A novolac, hydroquinone novolac, resorcinol novolac, or naphthol novolac is a result-effective variable because Fu teaches that the amount of curing agent is in the range of from about 0.5 wt % to about 50 wt %, based on the total weight of the composition [0058], and that above and below the aforementioned concentration of curing agent, the high Tg and improved mechanical properties of the resulting cured epoxy resin composition made from the curable composition may not be realized [0058]. Also, Fu teaches that the amount of curing agent is in the range of from about 0.5 wt % to about 50 wt %, based on the total weight of the composition [0058], that the epoxy resin concentration ranges from about 2 wt % to about 60 wt %, based on the total weight of the composition [0038], that the amount of toughening agent ranges generally from about 0.1 wt % to about 30 wt %, based on the total weight of the curable composition [0049], that the concentration of the total filler present in the curable composition is from greater than about 35 wt % to about 90 wt, based on the weight of the total composition [0070], and that the concentration of the curing catalyst is less than about 3 wt % or from about 0.005 wt % to about 3 wt %, based on the total weight of the curable composition [0076], which means that the amount of Fu’s at least one flame retardant that is triglycidyl phosphate is up to 100% - 0.5% - 2% - 0.1% - 35% = 62.4 wt %, based on the total weight of the composition, which means that the amount of Fu’s at least one flame retardant that is triglycidyl phosphate is up to 62.4% / 0.5% * 100 = 12,480 parts by weight per 100 parts by weight of Fu’s at least one hardener that is optionally a phenol-formaldehyde resin, a cresol novolac, a phenolic-terminated epoxy resin, a phenol-novolac resin, a cresol-novolac resin, a novolac, phenol novolac, bisphenol A novolac, hydroquinone novolac, resorcinol novolac, or naphthol novolac, which reads on the epoxy additive (B) being present in an amount of up to 12,480 parts by weight per 100 parts by weight of the resin (A), which encompasses the claimed amount of the epoxy additive (B). Therefore, Fu recognizes that the amount of Fu’s at least one flame retardant that is triglycidyl phosphate in parts by weight per 100 parts by weight of Fu’s at least one hardener that is a phenol-formaldehyde resin, a cresol novolac, a phenolic-terminated epoxy resin, a phenol-novolac resin, a cresol-novolac resin, a novolac, phenol novolac, bisphenol A novolac, hydroquinone novolac, resorcinol novolac, or naphthol novolac would have been a result-effective variable. One of ordinary skill in the art would have been motivated to optimize the amount of Fu’s at least one flame retardant that is triglycidyl phosphate to be from 0.1 to 18 parts by weight per 100 parts by weight of Fu’s at least one hardener that is a phenol-formaldehyde resin, a cresol novolac, a phenolic-terminated epoxy resin, a phenol-novolac resin, a cresol-novolac resin, a novolac, phenol novolac, bisphenol A novolac, hydroquinone novolac, resorcinol novolac, or naphthol novolac because it would have been beneficial for optimizing flame retarding properties, thermal properties, mechanical properties, and/or thermomechanical properties of Fu’s curable thermoset epoxy resin composition because Fu teaches that the flame retardant (FR) component is present in the curable resin composition at a concentration that provides a balance of properties to the resulting composite made from the curable composition, such as for example the composite’s thermal, mechanical, and thermomechanical properties [0079], that for example, the concentration of a flame retardant (FR) component generally is sufficient to allow the composite to satisfy at least a V-2 rating as determined by UL 94 test, at least V-1 rating as determined by UL 94 test, or at least a V-0 rating as determined by UL 94 test [0079], that the amount of curing agent is in the range of from about 0.5 wt % to about 50 wt %, based on the total weight of the composition [0058], that above and below the aforementioned concentration of curing agent, the high Tg and improved mechanical properties of the resulting cured epoxy resin composition made from the curable composition may not be realized [0058], that the epoxy resin concentration ranges from about 2 wt % to about 60 wt %, based on the total weight of the composition [0038], that the amount of toughening agent ranges generally from about 0.1 wt % to about 30 wt %, based on the total weight of the curable composition [0049], that the concentration of the total filler present in the curable composition is from greater than about 35 wt % to about 90 wt, based on the weight of the total composition [0070], and that the concentration of the curing catalyst is less than about 3 wt % or from about 0.005 wt % to about 3 wt %, based on the total weight of the curable composition [0076], which means that the amount of Fu’s at least one flame retardant that is triglycidyl phosphate in parts by weight per 100 parts by weight of Fu’s at least one hardener that is a phenol-formaldehyde resin, a cresol novolac, a phenolic-terminated epoxy resin, a phenol-novolac resin, a cresol-novolac resin, a novolac, phenol novolac, bisphenol A novolac, hydroquinone novolac, resorcinol novolac, or naphthol novolac would have affected flame retarding properties, thermal properties, mechanical properties, and/or thermomechanical properties of Fu’s curable thermoset epoxy resin composition.
In response to the applicant’s argument that there is nothing to suggest from Fu that optimizing the amount of flame retardant in Fu would result in the claimed amount of component (B) because the claimed epoxy additive (B) is added to the composition in an amount relative to component (A) to provide improved bonding force to metal wirings, that there is nothing to suggest from the teachings of Fu that optimizing the amount of flame retardant relative to the hardener corresponding to the claimed amount of component (B) relative to component (A), and therefore, the noted claim feature would not have been obvious over Fu (p. 3), Fu teaches that the amount of curing agent is in the range of from about 0.5 wt % to about 50 wt %, based on the total weight of the composition [0058], that the flame retardant (FR) component is present in the curable resin composition at a concentration that provides a balance of properties to the resulting composite made from the curable composition, such as for example the composite’s thermal, mechanical, and thermomechanical properties [0079], that for example, the concentration of a flame retardant (FR) component generally is sufficient to allow the composite to satisfy at least a V-2 rating as determined by UL 94 test, at least V-1 rating as determined by UL 94 test, or at least a V-0 rating as determined by UL 94 test [0079], that the curable thermoset epoxy resin composition further comprises [0012] at least one epoxy resin [0013], that the epoxy resin concentration ranges from about 2 wt % to about 60 wt %, based on the total weight of the composition [0038], that the curable thermoset epoxy resin composition further comprises [0012] at least one toughening agent [0014], that the amount of toughening agent ranges generally from about 0.1 wt % to about 30 wt %, based on the total weight of the curable composition [0049], that the curable thermoset epoxy resin composition further comprises [0012] at least one filler [0016], that the concentration of the total filler present in the curable composition is from greater than about 35 wt % to about 90 wt, based on the weight of the total composition [0070], and that the concentration of the curing catalyst is less than about 3 wt % or from about 0.005 wt % to about 3 wt %, based on the total weight of the curable composition [0076], which means that the amount of Fu’s at least one flame retardant that is triglycidyl phosphate is up to 100% - 0.5% - 2% - 0.1% - 35% = 62.4 wt %, based on the total weight of the composition, which means that the amount of Fu’s at least one flame retardant that is triglycidyl phosphate is up to 62.4% / 0.5% * 100 = 12,480 parts by weight per 100 parts by weight of Fu’s at least one hardener that is optionally a phenol-formaldehyde resin, a cresol novolac, a phenolic-terminated epoxy resin, a phenol-novolac resin, a cresol-novolac resin, a novolac, phenol novolac, bisphenol A novolac, hydroquinone novolac, resorcinol novolac, or naphthol novolac, which reads on the epoxy additive (B) being present in an amount of up to 12,480 parts by weight per 100 parts by weight of the resin (A), which encompasses the claimed amount of the epoxy additive (B). One of ordinary skill in the art would have been motivated to optimize the amount of Fu’s at least one flame retardant that is triglycidyl phosphate to be from 0.1 to 18 parts by weight per 100 parts by weight of Fu’s at least one hardener that is a phenol-formaldehyde resin, a cresol novolac, a phenolic-terminated epoxy resin, a phenol-novolac resin, a cresol-novolac resin, a novolac, phenol novolac, bisphenol A novolac, hydroquinone novolac, resorcinol novolac, or naphthol novolac because it would have been beneficial for optimizing flame retarding properties, thermal properties, mechanical properties, and/or thermomechanical properties of Fu’s curable thermoset epoxy resin composition because Fu teaches that the flame retardant (FR) component is present in the curable resin composition at a concentration that provides a balance of properties to the resulting composite made from the curable composition, such as for example the composite’s thermal, mechanical, and thermomechanical properties [0079], that for example, the concentration of a flame retardant (FR) component generally is sufficient to allow the composite to satisfy at least a V-2 rating as determined by UL 94 test, at least V-1 rating as determined by UL 94 test, or at least a V-0 rating as determined by UL 94 test [0079], that the amount of curing agent is in the range of from about 0.5 wt % to about 50 wt %, based on the total weight of the composition [0058], that above and below the aforementioned concentration of curing agent, the high Tg and improved mechanical properties of the resulting cured epoxy resin composition made from the curable composition may not be realized [0058], that the epoxy resin concentration ranges from about 2 wt % to about 60 wt %, based on the total weight of the composition [0038], that the amount of toughening agent ranges generally from about 0.1 wt % to about 30 wt %, based on the total weight of the curable composition [0049], that the concentration of the total filler present in the curable composition is from greater than about 35 wt % to about 90 wt, based on the weight of the total composition [0070], and that the concentration of the curing catalyst is less than about 3 wt % or from about 0.005 wt % to about 3 wt %, based on the total weight of the curable composition [0076], which means that the amount of Fu’s at least one flame retardant that is triglycidyl phosphate in parts by weight per 100 parts by weight of Fu’s at least one hardener that is a phenol-formaldehyde resin, a cresol novolac, a phenolic-terminated epoxy resin, a phenol-novolac resin, a cresol-novolac resin, a novolac, phenol novolac, bisphenol A novolac, hydroquinone novolac, resorcinol novolac, or naphthol novolac would have affected flame retarding properties, thermal properties, mechanical properties, and/or thermomechanical properties of Fu’s curable thermoset epoxy resin composition.
In response to the applicant’s argument that the Examples and Comparative Examples of the specification demonstrate criticality of the claimed range, that the inventive Examples demonstrate unexpected improvements in bonding forces as compared to the Comparative Examples in which the amount of component (B) relative to component (A) is just outside the claimed range based on results in Tables 2-4 of the specification (p. 3-4), the applicant’s allegations of unexpected results are not persuasive because the applicant’s results in Tables 2-4 of the specification of the instant application are not commensurate in scope with the claimed invention. This is because claim 1 does not limit the species of the resin having a phenolic hydroxyl group and the species of the monovalent organic group having at least one epoxy group, and does not exclude the composition from further comprising other ingredients that are not recited in claim 1. In contrast, Examples 1-9 and 13-18 comprise one of six species of the monovalent organic group having at least one epoxy group, one of three species of the resin having a phenolic hydroxyl group, and three ingredients that are not recited in claim 1 (p. 39). The applicant did not show that the results of Examples 1-9 and 13-18 would occur over the entire scope of claim 1, did not show a sufficient number of results that would allow one of ordinary skill in the art to determine a trend in the exemplified data that would allow one to extend the probative value thereof over the entire scope of claim 1, and did not compare a sufficient number of examples inside the scope of claim 1 with a sufficient number of examples outside the scope of claim 1. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP 716.02(d))." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (MPEP 716.02(d)). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof (MPEP 716.02(d)(I)). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)(II)). The applicant’s allegations of unexpected results are not persuasive also because the applicant did not compare the claimed subject matter with the closest prior art, which is Fu (US 2015/0299457 A1) since it is the prior art cited in the rejection set forth in this Office action, and Fu teaches triglycidyl phosphate [0081] and at least one hardener [0015] that is optionally a phenol-formaldehyde resin, a cresol novolac, a phenolic-terminated epoxy resin [0051], a phenol-novolac resin, a cresol-novolac resin [0052], a novolac, phenol novolac, bisphenol A novolac, hydroquinone novolac, resorcinol novolac, or naphthol novolac [0053], which are not present in any of the Examples and Comparative Examples. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness (MPEP 716.02(e)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767